Title: To James Madison from Ruth Barlow, 10 February 1813
From: Barlow, Ruth
To: Madison, James


Dear Sir.Paris Feby. 10, 1813.
You will doubtless be informed, before receiving this, of the dreadful event which has deprived me of the best of Husbands & my Country of a zealous & devoted friend. Borne down by this cruel this unexpected stroke, I know not get fortitude to support my sinking health. Every thing about me has now become disagreeable. I wish to return to my Country & friends. In May or June the season will be the best to make the passage. If a protection can be procured, I think there may be found in some of the ports of France, Capns. that will be glad to take my family & effects, to secure there vessels a safe conveyance to America. I hope my dear Sir, you will be able to assist me, as I cannot go to Sea with my helpless Sister, without a protection. She has not walked a step in feefteen [sic] months & tho’ she has been during this period under the care of the first Surgeons of Paris there seems little appearance of any amelioration.
I intended to send my Niphew to America to make you some important communications, & to arrange our return. Mr. Wardens indelicate, & I think, incorrect conduct, has obliged me to detain him to protect the private papers which regard the Negociations. He will give you the particulars which I am incapable of doing at present. My affectionate regards to Mrs. Madison, & to Mrs. Monroe. With every sentiment of esteem & regard I am dear Sir—Yr. fd. & St.
R Barlow
